                 5:19-cv-02336-BHH                Date Filed 04/24/20          Entry Number 70           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Alex Haltiwanger
                            Plaintiff
                                                                       )
                         v.                                                   Civil Action No.      5:19-cv-2336-BHH
                                                                       )
   Acting Warden Lewis, Associate Warden Early,
                                                                       )
  Associate Warden Duffy, Associate Warden Janet
                                                                       )
   Glenn, Major Bennett, Captain Toth, Lieutenant
                                                                       )
   Perks, Lieutenant Rice, Seargent Thomas, et al
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure
based on Petitioner’s failure to prosecute and failure to comply with the Court’s orders.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Bruce Howe Hendricks, United States District Judge who adopts the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.


Date: April 24, 2020                                                         CLERK OF COURT


                                                                                                      s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
